EXHIBIT 10.14


 


EMPLOYMENT AGREEMENT


 

This Employment Agreement (this “Agreement”) is effective as of March 8, 2005
(the “Effective Date”), and is entered into by and between Elden L. Smith, an
individual (“Executive”), and Fleetwood Enterprises, Inc., a Delaware
corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, by entering into this Agreement, the terms of Executive’s employment
with the Company shall be governed by the terms and conditions of this Agreement
and any prior agreement between Executive and the Company or any of the
Company’s affiliated entities relating to Executive’s employment with the
Company or any of its affiliated entities shall be superseded by the terms of
this Agreement except to the extent set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:

 

A G R E E M E N T

 

1.                                      Employment.  As of the Effective Date,
the Company hereby employs Executive to serve in the capacity of President and
Chief Executive Officer..  The Company’s Board of Directors (the “Board”) may
provide other designations of title to Executive as the Board, in their
discretion, may deem appropriate.

 

Executive agrees to perform the duties and functions as assigned  by the Board
of Directors.  Except for legal holidays, vacations and absences due to
temporary illness, Executive shall devote his time, attention and energies to
the business of the Company on a full-time basis.  Executive represents and
warrants to the Company that he is under no restriction, limitation or other
prohibition to perform his duties as described herein.

 

2.                                      Employment Compensation And Benefits.

 

(a)                                  Base Salary.  Executive’s initial base
salary shall be at the annual rate of eight hundred seventy three thousand
(Dollars) ($873,000.00) (the “Base Salary”), which shall be payable at least as
frequently as monthly and subject to deductions and withholdings required by
applicable law and as customary in respect of the Company’s salaried employees. 
The Company, on the basis of Executive’s performance and the Company’s financial
success and progress, shall review this salary level at least annually.

 

(b)                                 Incentive Compensation.  As additional
compensation to provide incentives for Executive to extend efforts which will
assist in increasing the profits of the Company, Executive shall be eligible to
receive incentive compensation based on achieving individual and organizational
performance objectives in accordance with the terms and conditions of the

 

--------------------------------------------------------------------------------


 

Company’s management compensation plan, implemented at the beginning of fiscal
year 2002, and as may be modified from time to time.

 

(c)                                  Vacation.  Executive shall be entitled to
four weeks of vacation in accordance with the Company’s vacation policies in
effect during the term of this Agreement.

 

(d)                                 Expense Reimbursement.  The Company shall
reimburse Executive for all reasonable amounts actually expended by Executive in
the course of performing his duties for the Company and in accordance with any
Company-established guidelines where Executive tenders receipts or other
documentation reasonably substantiating the amounts as required by the Company.

 

(e)                                  Other Benefits.  Except as otherwise
provided in this Agreement, Executive shall be entitled to receive all of the
rights, benefits and privileges under any retirement, pension, profit-sharing,
group medical insurance, group dental insurance, group-term life insurance,
disability insurance and other employee benefit plan or program of the Company
which may be now in effect or hereafter adopted, to the extent that Executive is
eligible under the provisions thereof.

 

3.                                      Termination.

 

(a)                                  At Will.  The Company shall employ
Executive at will, and either Executive or the Company may terminate Executive’s
employment with the Company at any time and for any reason, with or without
cause.

 

(b)                                 Qualifying Termination.  Executive’s
termination shall be considered a “Qualifying Termination” unless:

 

(i)                                     Executive voluntarily terminates his
employment with the Company and its affiliated companies.  Executive, however,
shall not be considered to have voluntarily terminated his employment with the
Company and its affiliated companies if his overall targeted total cash
compensation (base salary plus targeted short term bonus), (TCC), is reduced or
adversely modified in any material respect (unless the reduction or modification
applies generally to similarly situated executives in the Company) or his
position is modified or changed so that he is no longer an officer of the
Company and he elects to terminate his employment within sixty (60) days
following such reduction, modification or change.

 

(ii)                                  The termination is on account of
Executive’s death or Disability.  “Disability” shall mean a physical or mental
incapacity as a result of which Executive becomes unable to continue the
performance of his responsibilities for the Company and its affiliated companies
and which, at least three (3) months after its commencement, is determined to be
total and permanent by a physician agreed to by the Company and Executive, or in
the event of Executive’s inability to designate a physician, his legal
representative.  In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

2

--------------------------------------------------------------------------------


 

(iii)                               Executive is involuntarily terminated for
“Cause.”  For this purpose, “Cause” shall include but not be limited to:

 

(a)                                  Executive’s refusal to comply with a lawful
instruction of the Board or Executive’s immediate supervisor, which refusal is
not remedied by Executive within a reasonable period of time after his receipt
of written notice from the Company identifying the refusal;

 

(b)                                 Executive’s engaging in gross misconduct;

 

(c)                                  Executive’s act or acts of personal
dishonesty which result in Executive’s personal enrichment at the expense of the
Company or any of its affiliated companies; or

 

(d)                                 Executive’s conviction of any misdemeanor
involving an act of moral turpitude or any felony; or

 

(e)                                  Executive’s failure to perform his duties
in a satisfactory manner.  Executive must be provided written notice of the
unsatisfactory performance and provided at least ninety (90) days to improve his
performance.

 

(iv)                              Executive ceases to be employed by the Company
due to the sale or acquisition of all of the equity interests in, or
substantially all of the assets of, a subsidiary or division of the Company with
which Executive is affiliated, or in connection with the merger of such a
subsidiary or division, and this Agreement is assumed in writing or by operation
of law by such acquiring or surviving person or entity or an affiliate thereof.

 

(c)                                  Return of Materials.  In the event of any
termination of Executive’s employment for any reason whatsoever, Executive shall
promptly deliver to the Company all Company property, including, but not limited
to, documents, data, and other information pertaining to Confidential
Information, as defined below.  Executive shall not take with him any documents
or other information, or any reproduction, summary or excerpt thereof,
containing or pertaining to any Confidential Information.

 

4.                                      Change in Control.

 

(a)                                  Statement of Purpose.  The Company believes
that it is in the best interest of the Company and its stockholders to foster
Executive’s objectivity in making decisions with respect to any pending or
threatened Change in Control of the Company and to ensure that the Company will
have the continued dedication and availability of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control.  The Company believes
that these goals can best be accomplished by alleviating certain of the risks
and uncertainties with regard to Executive’s financial and professional security
that would be created by a pending or threatened Change in Control and that
inevitably would distract Executive and could impair his ability to objectively
perform his duties for and on behalf of the Company.  Accordingly, the Company
believes that it is appropriate and in the best interest of the Company and its
stockholders to provide to Executive compensation arrangements upon a Change in
Control that lessen Executive’s financial risks and uncertainties and that are
reasonably competitive with those of other corporations.  The purpose of this
provision is to provide that, in the event of a “Change in Control,” Executive
may become entitled to receive certain additional benefits, as described herein,
in the event of his termination under specified circumstances.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Definition of Change in Control.  As used in
this Agreement, the phrase “Change in Control” shall mean:

 

(i)                                     The acquisition (other than from the
Company) by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty-five percent (25%) or more of either the
then-outstanding shares of common stock or the combined voting power of the
Company’s then-outstanding voting securities entitled to vote generally in the
election of directors; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board; or

 

(iii)                               Approval by the stockholders of the Company
of a reorganization, merger or consolidation with any other person, entity or
corporation, other than

 

(x)                                   a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of another entity) more than fifty percent
(50%) of the combined voting power of the voting securities of the Company or
such other entity outstanding immediately after such merger or consolidation, or

 

(y)                                 a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding voting securities; or

 

(iv)                              Approval by the stockholders of the Company of
a plan of complete liquidation of the Company or an agreement for the sale or
other disposition by the Company of all or substantially all of the Company’s
assets.

 

(c)                                  Certain Terminations Following Change in
Control.  If, within twelve (12) months following a Change in Control, the
employment of Executive is terminated (i) by the Company, other than for Cause
or by reason of Executive’s death, or Disability or retirement, or (ii) by
Executive for Good Reason, such termination shall be conclusively considered a
“Qualifying Termination” based on Change in Control.  “Good Reason” means,
following a Change in Control,

 

4

--------------------------------------------------------------------------------


 

the occurrence of a change in Executive’s compensation; health insurance or
retirement benefits; job authority, duties or responsibilities; or location of
employment, which in any such cases is materially adverse to Executive.

 

5.                                      Severance Payment and Benefits.

 

(a)                                  If Executive’s employment is terminated as
a result of a Qualifying Termination as defined in Sections 3b and 4(c) in
conjunction with a Change of Control, and if Executive delivers a fully-executed
release and waiver of all claims against the Company, then, upon expiration of
any applicable revocation period contained in the release and waiver, the
Company shall pay or provide Executive the following Severance Payment and
benefits based on Executive’s eligibility as described below:

 

(i)                                     As eligible, Executive shall receive the
Severance Payment, as defined below, which shall be payable in twenty four (24)
equal monthly installments beginning on the first day of the first full month
and continuing on the first day of each month thereafter during the Severance
Period.  The Severance Payment is in lieu of any severance payment benefits
which otherwise may at that time be available under the Company’s applicable
policies and Executive shall be entitled to receive whatever additional
severance payment benefits, if any, for which he may qualify according to the
provisions of this Agreement regarding Change in Control.

 

As used herein, “Monthly Severance Payment” shall mean the monthly installment
amount of the Base Salary of Executive at the time of Executive’s termination
plus the monthly average of the short-term incentive payments (bonus) actually
paid to Executive during the twelve (12) months immediately preceding
Executive’s termination.

 

Each Monthly Severance Payment shall be subject to deductions and withholdings
required by applicable law.  As used herein, “Severance Period” shall mean that
period beginning upon Executive’s Qualifying Termination and ending upon the
lapse thereafter of the number of months equal to the number of Monthly
Severance Payments.

 

(ii)                                  During the Severance Period and to the
extent reasonably practicable, Executive shall be entitled to receive benefits
comparable to those which had been made available to him (including his family)
under the Associate Healthcare Management Plan before the Qualifying
Termination.  To the extent reasonably practicable, these benefits shall be
continued to Executive in a comparable manner, at a comparable cost and at a
comparable level as provided to Executive (including his family) immediately
prior to the Qualifying Termination.  In some cases, benefits may be converted
to a reasonably similar private plan – provided that the Company pays all
additional costs associated with conversion.  The provision of these benefits
shall be earlier terminated or reduced, as applicable, if and to the extent
Executive receives comparable benefits as a result of concurrent coverage
through another program.  Participation in all other benefits plans including
group life insurance, personal accident insurance, and disability insurance,
etc., will cease as of the date of termination.

 

5

--------------------------------------------------------------------------------


 

(iii)                               Any and all of Executive’s unvested stock
options shall immediately become fully vested and exercisable according to the
terms and conditions contained in the equity incentive plan(s) pursuant to which
such options were granted.

 

(b)                                 In the event that Executive becomes entitled
to receive a Severance Payment in accordance with the provisions of this
Section 5(b), and if such Severance Payment and any other benefits or payments
(including transfers of property) that Executive receives, or is to receive,
pursuant to this Agreement or any other agreement, plan or arrangement with the
Company in connection with a Change in Control of the Company (“Other Benefits”)
shall be subject to the tax imposed pursuant to Section 4999, or any successor
thereto, of the Internal Revenue Code of 1986, as amended, (the “Code”) or any
comparable provision of state law (an “Excise Tax”), the following rules shall
apply:

 

(i)                                     The Company shall pay to Executive,
within thirty (30) days after the Executive’s Qualifying Termination, an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
Executive, after deduction of any Excise Tax with respect to the Severance
Payment or the Other Benefits and any federal, state, and local income tax, FICA
tax, and Excise Tax upon such Gross-Up Payment, is equal to the amount that
would have been retained by Executive if such Excise Tax were not applicable. 
It is intended that Executive shall not suffer any loss or expense resulting
from the assessment of any Excise Tax or the Company’s reimbursement of
Executive for payment of any such Excise Tax.

 

(ii)                                  For purposes of determining whether any of
the Severance Payments or Other Benefits will be subject to an Excise Tax and
the amount of such Excise Tax, (i) any other payments or benefits received or to
be received by Executive in connection with a Change in Control of the Company
or Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code (or any successor thereto), and all
“excess parachute payments” within the meaning of Section 280G(b)(1) of the Code
(or any successor thereto) shall be treated as subject to the Excise Tax, unless
in the opinion of tax counsel selected by the Company’s independent auditors and
acceptable to Executive such other payments or benefits (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code (or any successor thereto),
(ii) the amount of the Severance Payments and Other Benefits which shall be
treated as subject to the Excise Tax shall be equal to the lesser of (A) the
total amount of the Severance Payments or Other Benefits or (B) the amount of
excess parachute payments within the meaning of Sections 280G(b)(1) and (4) of
the Code (or any successor or successors thereto), after applying clause (i),
above, and (iii), the value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Company’s independent auditors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code (or any successor
or successors thereto).

 

(iii)                               For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and

 

6

--------------------------------------------------------------------------------


 

local income taxes at the highest marginal rates of taxation in the state and
locality of Executive’s residence on the date of the Executive’s Qualifying
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

(iv)                              In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of the Executive’s Qualifying Termination, the Executive shall repay
to the Company, at the time that the amount of such reduction in Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code (or any successor thereto) (the “Applicable
Rate”).  In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of such Qualifying Termination
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus interest, determined
at the Applicable Rate, payable with respect to such excess) at the time that
the amount of such excess is finally determined.

 

6.                                      Nondisclosure of Confidential
Information.  Executive acknowledges that during the term of his employment with
the Company, he will have access to and become acquainted with information of a
confidential, proprietary or secret nature which is or may be either applicable
to, or related in any way to, the present or future business of the Company, the
research and development or investigation of the Company, or the business of any
customer of the Company (“Confidential Information”).  For example, Confidential
Information includes, but is not limited to, devices, secret inventions,
processes and compilations of information, records, specifications, designs,
plans, proposals, software, codes, marketing and sales programs, financial
projections, cost summaries, pricing formula, and all concepts or ideas,
materials or information related to the business, products or sales of the
Company and its customers and vendors.  Executive shall not disclose any
Confidential Information, directly or indirectly, or use such information in any
way, either during the term of this Agreement or at any time thereafter, except
as required in the course of employment with the Company.  Executive also agrees
to comply with the Company’s policies and regulations, as established from time
to time for the protection of its Confidential Information, including, for
example, executing the Company’s standard confidentiality agreements.  This
section shall survive termination of this Agreement.

 

7.                                      Non-Solicitation.  Executive agrees that
so long as he is employed by the Company and for a period of twenty-four (24)
months after termination of his employment for any reason, he shall not
(a) directly or indirectly solicit, induce or attempt to solicit or induce any
employee of the Company or any of its affiliated companies to discontinue his
employment with the Company; (b) usurp any opportunity of the Company or any of
its affiliated companies of which Executive became aware during his tenure at
the Company or which is made available to him on the basis of the belief that
Executive is still employed by the Company; or (c) directly or indirectly
solicit or induce or attempt to influence any person or business that is an
account, customer or client of the Company or any of its affiliated companies to
restrict or cancel the business of any such account, customer or client with the
Company or any of its affiliated companies.  This section shall survive
termination of this Agreement.

 

7

--------------------------------------------------------------------------------


 

8.                                      Successors.

 

(a)                                  This Agreement is personal to Executive,
and without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

9.                                      Governing Law.  This Agreement is made
and entered into in the State of California, and the internal laws of California
shall govern its validity and interpretation in the performance by the parties
hereto of their respective duties and obligations hereunder.

 

10.                               Modifications.  This Agreement may be amended
or modified only by an instrument in writing executed by all of the parties
hereto.

 

11.                               Entire Agreement.  Except as otherwise set
forth herein, this Agreement supersedes any and all prior written or oral
agreements between Executive and the Company, including but not limited to any
and all employment agreements and change in control agreements.  This Agreement
contains the entire understanding of the parties hereto with respect to the
terms and conditions of Executive’s employment with the Company; provided,
however, that this Agreement is not intended to supersede any agreements that
Executive may previously have entered into regarding the protection of trade
secrets and confidential information.

 

12.                               Dispute Resolution

 

(a)                                  Any controversy or dispute between the
parties involving the construction, interpretation, application or performance
of the terms, covenants, or conditions of this Agreement, the employment of
Executive or in any way arising under this Agreement (a “Covered Dispute”)
shall, on demand by either of the parties be referenced pursuant to the
procedures described in California Code of Civil Procedure (“CCP”) Sections 638,
et seq., as they may be amended from time to time (or such procedures as nearly
the same as may be available under the laws of California, the “Reference
Procedures”), to a retired Judge from the superior court of California for the
County of Riverside (the “Venue County”) for a decision.

 

(b)                                 The Reference Procedures shall be commenced
by a joint stipulation filed in the Venue County Court or by either party filing
in the superior court of Venue County a motion pursuant to CCP Section 638 (or
such procedures as nearly the same as may be available under the laws of
California, a “Motion”).  The referee shall be a Judge from the list of retired
superior court Judges from the Venue County who have made themselves available
for trial or settlement of civil litigation under said Reference Procedures.  If
the parties hereto are unable to agree on the designation of a particular
retired superior court Judge of the Venue County, or the designated Judge is
unavailable or unable to serve in such capacity, request shall be made that the
Presiding or Assistant Presiding Judge of the superior court of the Venue County
appoint as referee a retired superior court Judge from the aforementioned list.

 

(c)                                  Except as hereafter agreed by the parties,
the referee shall apply the internal law of the State of California in deciding
the issues submitted hereunder.  Each of the parties reserves its

 

8

--------------------------------------------------------------------------------


 

respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures.  Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee.  Discovery shall be conducted as the parties agree or as allowed by
the referee.  Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee.  By agreeing to this procedure, the
parties expressly waive their right to a jury trial.

 

(d)                                 It is the parties’ intention by this
Section 12 that all issues of fact and law and all matters of a legal and
equitable nature related to any Covered Dispute will be submitted for
determination by a referee designated as provided herein.  Accordingly, the
parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the superior court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.

 

(e)                                  Each of the parties specifically consents
and agrees to (i) the exercise of jurisdiction over his person by a referee
designated as provided herein with respect to any and all Covered Disputes;
(ii) the personal jurisdiction of the California courts with respect to any
appeal or review of the decision of any such referee, and (iii) venue for any
dispute subject to this Section 12 shall be in the County of Riverside.

 

(f)                                    Each of the parties acknowledges that the
decision by a referee designated as provided herein shall be a basis for a
judgment as provided in CCP Section 644 and shall be subject to exception and
review as provided in CCP Section 645, or such procedures as nearly the same as
may be available under the laws of California.

 

(g)                                 The Company shall pay all fees and costs
incurred by Executive in connection with the Reference Procedures for a Covered
Dispute other than attorneys’ fees incurred by Executive.

 

13.                               Notices.  Any notice or communications
required or permitted to be given to the parties hereto shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, and addressed or delivered as follows, or
at such other addresses the party addressed may have substituted by notice
pursuant to this Section:

 

 

To the Company:

 

To Executive:

 

 

 

 

 

Fleetwood Enterprises, Inc.

 

Elden L. Smith

 

3125 Myers Street

 

76-940 Avenida Fernando

 

Riverside, California 92503-5527

 

La Quinta, CA 92253

 

Attn: General Counsel

 

 

 

14.                               Captions.  The captions of this Agreement are
inserted for convenience and do not constitute a part hereof.

 

15.                               Severability.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and there shall be deemed substituted
for such invalid, illegal or unenforceable provision such other provision as

 

9

--------------------------------------------------------------------------------


 

will most nearly accomplish the intent of the parties to the extent permitted by
the applicable law.  In case this Agreement, or any one or more of the
provisions hereof, shall be held to be invalid, illegal or unenforceable within
any governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

16.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall together constitute one in the same Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.

 

 

 

/s/ Elden L. Smith

 

 

Elden L. Smith

 

 

 

 

 

 

 

FLEETWOOD ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/  Thomas B. Pitcher

 

 

 

 

 

 

Name: Thomas B. Pitcher

 

 

 

 

 

Title: Chairman of the Board of Fleetwood
Enterprises, Inc.

 

10

--------------------------------------------------------------------------------